       Case 1:19-cv-05642-MKV-DCF Document 61 Filed 03/30/20 Page 1 of 2



 Natalia B. McGinn                                                                    1221 Brickell Avenue
 Direct: (305) 728-0964                                                                          Suite 2010
 E-mail: nmcginn@gsgpa.com                                                            Miami, Florida 33131
                                                                                 Telephone: (305) 728-0950
                                                                                  Facsimile: (305) 728-0951


                                           March 30, 2020

Via ECF

Hon. Debra C. Freeman
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:     Manhattan Safety Maine, Inc. and Recovery Effort, Inc. v. Michael Bowen, et al.,
                Case No. 1:19-cv-5642 (MKV) (DCF)

Dear Judge Freeman:

        On February 6, 2020, “[a]t the joint request of the parties and the new bankruptcy trustee,”
the Court stayed the proceedings in the above-captioned action until March 30, 2020, “to facilitate
the efforts of the bankruptcy trustee to engage all interested parties in discussions of a global
settlement.” (Docket No. 60.) The Court further directed the parties to submit a joint status report
on or before March 30, 2020. (Id.)

       On behalf of all the parties, we respectfully report that, on March 4, 2020, the United States
Bankruptcy Court for the Southern District of New York (No. 19-13895-JLG) held an initial status
conference in the Orly Genger bankruptcy proceeding. At that conference, Judge James L. Garrity
adjourned the status conference to allow the chapter 7 trustee to continue her investigation into the
case. That investigation includes possible claims of the bankruptcy estate as well as the various
Genger-related litigation that is currently pending, including this case.

        With respect to the above-referenced matter, Judge Garrity asked counsel for plaintiffs in
this matter to agree to continue the standstill until April 7 and counsel agreed to that date. See
Exhibit A at 56:1-9 (agreement by plaintiffs’ counsel, Adam Pollock). At that time, April 7 was
the date originally contemplated for the adjourned status conference, but the adjourned status
conference was ultimately scheduled for May 5, 2020. In light of the current environment,
plaintiffs have no objection to continuing this pause till the May 5, 2020 date of the bankruptcy
court status conference.

        We will advise the Court as soon as there is a change in the status of the bankruptcy case.




     1221 Brickell Avenue ▪ Suite 2010 ▪ Miami, Florida 33131 ▪ Tel. (305) 728-0950 ▪ www.gsgpa.com
      Case 1:19-cv-05642-MKV-DCF Document 61 Filed 03/30/20 Page 2 of 2
Hon. Debra C. Freeman
March 30, 2020
Page 2

                                                                Sincerely,

/s/ Natalia B. McGinn          /s/ Christopher Gartman                  /s/ Adam L. Pollock
Gerald E. Greenberg            William R. Maguire                       Adam L. Pollock
Natalia B. McGinn              Christopher Gartman                      Christopher K. Leung

Counsel for Arie Genger        Counsel for Arnold Broser,               Counsel for Manhattan
                               David Broser, ADBG LLC and               Safety Maine, Inc. and
                               Tedco, Inc.                              Recovery Effort, Inc.

Enclosure

cc (via email): Rocco Cavaliere, Esq.
                (Counsel to the Bankruptcy Trustee)




     1221 Brickell Avenue ▪ Suite 2010 ▪ Miami, Florida 33131 ▪ Tel. (305) 728-0950 ▪ www.gsgpa.com
